Citation Nr: 1132642	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-16 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to April 1974 with additional duty with the New Mexico Air National Guard.  The Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied service connection for PTSD and Type II diabetes mellitus claimed as the result of herbicide exposure.  In September 2007, the Veteran submitted a notice of disagreement with those issues.  In April 2008, the RO issued a statement of the case to the Veteran and his accredited representative.  In his May 2008 substantive appeal, the Veteran specifically indicated that he was only appealing the denial of entitlement to service connection for PTSD.  

As the Veteran did not submit a timely substantive appeal from the June 2007 denial of service connection for chronic Type II diabetes mellitus claimed as the result of herbicide exposure, the Board does not have jurisdiction over that issue and it will not be addressed below.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

In his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative advanced that the Veteran's diabetes mellitus "was related to herbicide exposure."  The IHP may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for chronic Type II diabetes mellitus claimed as the result of herbicide exposure.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran has PTSD that is causally related to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this decision, the Board grants service connection for PTSD.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no further discussion of VA's duty to notify and to assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Secretary of the VA has recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that:

Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2010).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2010).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records make no reference to PTSD or any other acquired psychiatric disorder.  His service personnel records indicate that he served as a vehicle operator with the Air Force's 31st Transport Squadron at Tuy Hoa, Air Base, Republic of Vietnam.  The Veteran was reported to have served in the Republic of Vietnam for 142 days during his second period of active duty.  It was further indicated that he had counterinsurgency experience in June 1968 in Vietnam. 

A September 2006 VA initial psychiatric assessment conveys that the Veteran complained of Vietnam War-related nightmares and intrusive thoughts, hypervigilance, and an exaggerated startle response, which started after he retired from his employment as a truck driver.  He reported that he had been in the Republic of Vietnam for several months.  A VA psychiatrist listed a diagnosis of PTSD due to military experiences. 

A December 2006 VA mental health clinic treatment record states that the Veteran complained of nightmares with associated sleep disturbance, hypervigilance, and an exaggerated startle response.  The VA psychiatrist again gave the Veteran a diagnosis of PTSD due to his many Vietnam experiences.  

In his January 2007 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran related that he had served in the Republic of Vietnam as a truck driver with the Air Force's 31st Transportation Squadron and had personally witnessed many deaths in combat.  He conveyed that he experienced chronic Vietnam War-related nightmares and impaired sleep.  

In a February 2007 written statement, the Veteran clarified that he had witnessed a mortar attack on the Tuy Hoa Air Force Base, Republic of Vietnam.  He recalled that: he had been driving a truck loaded with food to the air base when an enemy attack began; mortar rounds had landed within a few feet of his truck; he was stranded outside of the base during the attack and defended himself with his weapon; and his tractor trailer had been significantly damaged during the attack.  

In a May 2007 VA PTSD examination report, the Veteran complained of a Vietnam War-related nightmare approximately two weeks prior to the evaluation; a Vietnam War-related flashback approximately three months prior to the evaluation; impaired sleep; hypervigilance; and an exaggerated startle response.  He reported that he had participated in combat while in the Republic of Vietnam.  The Veteran was noted to receive ongoing VA PTSD psychiatric treatment and to have sustained a 1986 cerebrovascular accident.  The examining psychologist listed a diagnosis of adjustment disorder with anxiety, commenting that the Veteran did not meet the criteria for PTSD but did meet the criteria for adjustment disorder with anxiety as a result of traumatic experiences in Vietnam.  

In his May 2008 substantive appeal, the Veteran averred that VA had conceded that he had a combat stressor and PTSD diagnosis from a VA medical professional with prescribed medication.  He reported his belief that when a diagnosis is rendered by a medical professional and prescribed with medication, this means that necessary criteria were met including clinical findings and diagnosis.  

The Board has reviewed the probative evidence of record, including the Veteran's written statements on appeal.  The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences in the Republic of Vietnam.  

Based on the cumulative record, the Board finds the Veteran's stressors are corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's stressors are related to his fear of "hostile military activity" as defined above.  The Veteran experienced the actual threat of injury during an enemy attack while driving a truck loaded with food to the air base, due to incoming gunfire and mortar fire.  The stressors he reported were consistent with the tours of duty in Vietnam that he experienced as Vehicle Operator/Truck Driver. 

The Veteran has been diagnosed with chronic PTSD in accordance with DSM-IV secondary to his Vietnam War experiences by his treating VA psychiatrist.  While the report of the May 2007 VA PTSD examination for compensation purposes reflected that the Veteran was found to not meet the criteria for PTSD, the examiner diagnosed the Veteran with an adjustment disorder with anxiety as the result of his traumatic experiences in Vietnam.  The Board observes further that the examiner failed to discuss or to otherwise reconcile his findings with the prior VA psychiatric diagnosis of and ongoing treatment for PTSD.  Given such an omission, the Board finds that the May 2007 VA psychological evaluation findings are of less probative value than the VA psychiatric findings of record.  In addition, a review of the claims file reveals no evidence indicating that the Veteran's claimed chronic acquired psychiatric disorder has been attributed to any other event except active service.  In fact, the record is devoid of any concrete evidence that the Veteran's contentions are inaccurate or otherwise without foundation.

Given the totality of the evidence of record, including the Veteran's credible lay testimony establishing the occurrence of his claimed in-service stressors as well as current diagnoses of PTSD by VA psychiatrists combined with the positive nexus evidence of record, the Board has determined that the Veteran's claimed PTSD is causally linked to his corroborated in-service stressors.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


